By the Court.
The bond sued on is a good bond at common law. It is conditioned to pay such sum as shall be decreed by the final decree in a cause between Jordan and the Agawam Woollen Company, then pending in the circuit court of the United States for this district. The decree rendered by that court in 1869 affirmed its own former decree of October term 1866, from which an appeal had been taken to the supreme court of the United States, and which had been affirmed by that court, with costs and interest; and, in accordance with the mandate of the supreme court, ordered execution to issue for the sum found due by its own former decree, with interest thereon from its date, and also for the further amount of the costs decreed by the supreme court, and of the costs taxed in the circuit court upon the return of the mandate. This is the last decree of the circuit court; it includes the whole amount of damages and costs recovered; and t ifl the final decree in the cause, within the meaning of this bond,

Judgment for the plaintiff.